Per Curiam.

After review, we concur with the findings, conclusions, and recommendation of the board. Earlier in Droe I, we noted that “if an attorney expects to remain on the rolls of those permitted to practice law in this state, he must demonstrate respect for his clients.” Droe I, 77 Ohio St.3d at 90, 671 N.E.2d at 231. As the stipulations show, respondent demonstrated repeated misconduct and neglect as well as failure to respect his clients.
Respondent’s earlier actions occurred in 1984 and 1990 and resulted in Droe I. His misconduct here began in 1990 and extended through 1996. We are satisfied that respondent’s continued misconduct involving dishonesty, fraud, deceit, and misrepresentation, as well as his neglect of his clients’ legal matters, warrants an indefinite suspension from the practice of law. See Cleveland Bar Assn. v. Rea (1997), 78 Ohio St.3d 71, 676 N.E.2d 514; Cleveland Bar Assn. v. Kaigler (1991), *14657 Ohio St.3d 197, 566 N.E.2d 673. Accordingly, respondent is hereby indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., dissents.